Name: 2006/423/EC: Commission Decision of 20 June 2006 terminating the anti-dumping proceeding concerning imports of silicon carbide originating in Romania
 Type: Decision
 Subject Matter: miscellaneous industries;  trade;  competition;  Europe;  international trade
 Date Published: 2007-05-08; 2006-06-21

 21.6.2006 EN Official Journal of the European Union L 168/37 COMMISSION DECISION of 20 June 2006 terminating the anti-dumping proceeding concerning imports of silicon carbide originating in Romania (2006/423/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 17 May 2005, the Commission received a complaint concerning the alleged injurious dumping of imports of silicon carbide originating in Romania. (2) The complaint was lodged by the European Chemical Industry Council (CEFIC) on behalf of Community producers representing 100 % of the total Community production of silicon carbide pursuant to Articles 4(1) and 5(4) of the basic Regulation. (3) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding. (4) The Commission, by a notice (notice of initiation) published in the Official Journal of the European Union (2), accordingly initiated an anti-dumping proceeding concerning imports into the Community of silicon carbide, currently classifiable within CN code 2849 20 00 and originating in Romania. (5) The Commission officially advised the exporting producers, importers and associations of importers or exporters known to be concerned, the representatives of the exporting country, users, consumer organisations and the complainant Community producers of the initiation of the investigation. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation and questionnaires were sent to all parties concerned. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (6) On 1 March 2006 CEFIC formally withdrew its complaint. (7) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Community interest. (8) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Community interest. (9) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Community of silicon carbide originating in Romania should be terminated without the imposition of anti-dumping measures, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of silicon carbide, currently classifiable within CN code 2849 20 00 and originating in Romania, is hereby terminated. Done at Brussels, 20 June 2006. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ C 159, 30.6.2005, p. 4.